DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the phrase “is not defined by the framework of the zeolite-type compound and is enlarged from a traditional zeolite framework” is new matter because the specification has no literal description support for the phrases “is not defined by the framework” and “a traditional zeolite framework”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “is not defined by the framework of the zeolite-type compound and is enlarged from a traditional zeolite framework” is indefinite because the scope of the phrases “is not defined” and “a traditional zeolite framework” is not defined in the claims or the specification.
In claim 1, the phrase “the enlarged pore portion is greater than or equal to a diameter of the catalytic substance”, is indefinite because it is unclear whether the entire pore portion is compared to the diameter of catalytic substance or just the diameter of the enlarged pore portion. For the purpose of examination, the feature is interpreted to mean the entire pore portion is greater than the diameter of the catalytic substance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as obvious over Kegnaes US 2016/0137516.
Regarding claim 1, Kegnaes teaches a zeolite structured product that is suitable for use as a catalyst material for hydrodesulfurization (Paragraph [0002]). The product may include a zeolite support that has one or two dimensional pores and an enlarged pore portion (Figure 2a), where a metal oxide catalyst may be present (Paragraph [0101]). The catalyst substance is described as a metal precursor (Paragraphs [0077]-[0078]), but is converted at least in part to a metal oxide during subsequent processing steps involving calcination and removal carbon templates that are used to create the enlarged pore portions (Paragraph [0101]). The enlarged portion has a different diameter from the other pores as shown as the large holes shown of Figure 2a. The zeolite compound may be zeolite Y or ZSM-5 (Paragraph [0059]). The enlarged pore is not defined by the zeolite framework and is enlarged from the traditional frame work because the enlarged pores are described as mesopores having a pore size of around 20 nm (Paragraph [0123]), and the zeolite framework are micropores having pore sizes of 1 to 2 nm (Paragraph [0115]). Kegnaes shows the enlarged pore portion of the mesopores of Fig. 2a are greater than the nanoparticles shown in Fig. 2b.
Kegnaes does not expressly state “a particle size of the catalytic substance is greater than an inner diameter of any one of the one-dimensional pore, the two-dimensional pore, and the three-dimensional pore defined by the framework of the zeolite-type compound.
However, the person having ordinary skill in the art would be motivated to use nanoparticles that were greater than the micropores of the zeolite framework in order for the catalyst particles to have access to the mesopore structure as shown in Figure 2a and 2b. In fact, the person having ordinary skill in the art would appreciate the catalyst of Kegnaes is intended to exist in the voids created by the carbon template (Fig. 2b) and those voids are connected to the mesopores not the micropores (Fig. 2a).
Regarding claim 2, the enlarged pores may connect a plurality of at least one dimensional pores (Fig. 2a).
Regarding claim 3-4, the metal oxide may include at least nickel and molybdenum (Paragraph [0081]).
Regarding claims 5, and 7-10, Kegnaes does not expressly state that diameter of the metal oxide nanoparticle. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Kegnaes is substantially similar to the claimed product in that the pores created in the zeolite structure representing the enlarged pore portion are between 2 to 50 nm (Paragraph [0114], the mesopores of Kagnaes are analogous to the claimed enlarged pore portion), and the channels have pore sizes of 0.1 to 2 nm (Paragraph [0115], the micropores of Kagnaes are analogous to the claimed channels). This pore structure is substantially similar to the pore structure described in claim 10. Also Kegnaes recognizes that nanoparticle size modifies the pore structure of the product (Paragraph [0103], l. 20-21). Therefore, the features relating to the pore diameter of the metal oxide catalyst would inherently exist in Kegnaes or it would have been obvious to provide a metal oxide diameter according to the claimed features of claims 5, and 7-9.
Regarding claims 11-12, at least some of the metal oxide catalysts may be present on the surface,because the surface includes the larger pores where the metal oxides are deposited (Figure 2a), and there are fewer pores on the surface than within the product (Figure 2a), which would result in more catalyst within the catalyst than on the surface.
Regarding claim 13, the product may include a silicate (Paragraph [0002]).
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the newly added the features of the amendment filed 7/25/2022.
In response, the zeolite compound of Kegnaes may be zeolite Y or ZSM-5 (Paragraph [0059]). The enlarged pore is not defined by the zeolite framework and is enlarged from the traditional frame work because the enlarged pores are described as mesopores having a pore size of around 20 nm (Paragraph [0123]), and the zeolite framework are micropores having pore sizes of 1 to 2 nm (Paragraph [0115]). Kegnaes shows the enlarged pore portion of the mesopores of Fig. 2a are greater than the nanoparticles shown in Fig. 2b.
Kegnaes does not expressly state “a particle size of the catalytic substance is greater than an inner diameter of any one of the one-dimensional pore, the two-dimensional pore, and the three-dimensional pore defined by the framework of the zeolite-type compound.
However, the person having ordinary skill in the art would be motivated to use nanoparticles that were greater than the micropores of the zeolite framework in order for the catalyst particles to have access to the mesopore structure as shown in Figure 2a and 2b. In fact, the person having ordinary skill in the art would appreciate the catalyst of Kegnaes is intended to exist in the voids created by the carbon template (Fig. 2b) and those voids are connected to the mesopores not the micropores (Fig. 2a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731